Citation Nr: 0723586	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for left ear hearing 
loss.  

2. Entitlement to a compensable rating for residuals of left 
ear surgery. 



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1979 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At the hearing and on the record, the 
veteran withdrew from the appeal the claim of service 
connection for right hearing loss. 


FINDINGS OF FACT

1. Left hearing loss is manifested by auditory acuity level 
II and auditory acuity level I in the nonservice-connected 
right ear. 

2. Suppuration or aural polyps as residuals of left ear 
surgery are not shown. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for left ear hearing 
loss are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2006).  

2. The criteria for a compensable rating for residuals of 
left ear surgery are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2006).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated January 2004 and March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, essentially, evidence that the 
disabilities had increased in severity.  The veteran was 
informed that VA would obtain VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf. He was asked to submit evidence, which would include 
that in his possession, in support of the claim.  The notice 
included the degree of disability assignable and the general 
effective date provision for the claims, that is, the date of 
receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  At this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).  Moreover, the procedural defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence and to address the claim at 
a hearing, which he did.  As the timing error did not affect 
the essential fairness of the adjudication of the claims, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has been afforded VA 
examinations to evaluate his disabilities and VA records have 
been obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. 

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  38 C.F.R. § 
4.85. Where there is an exceptional pattern of hearing 
impairment as defined in 38 C.F.R. § 4.86 the rating may be 
based solely on puretone threshold testing.  

An exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more. 38 
C.F.R. § 4.86(a), (b). 

Table VII is used to determine the rating assigned by 
combining the Roman numeral designations for hearing 
impairment of each ear.  

Where service connection is in effect for hearing impairment 
in only one ear, the auditory acuity in the nonservice-
connected ear is assigned Roman numeral designation of I, 
subject to the provisions of 38 C.F.R. § 3.383.  Under  
38 C.F.R. § 3.383, if the service-connected ear is 10 percent 
or more disabling, the deafness of the nonservice- connected 
ear, whether total or partial, is considered in assigning the 
proper rating.  38 U.S.C.A. § 1160. 

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under Diagnostic Code 6200 a 10 percent rating is assigned 
for residuals of chronic suppurative otitis media, 
mastoiditis, or cholesteatoma, or any combination during 
suppuration or with aural polyps.

Factual Basis

The service medical records show that the veteran had chronic 
otitis media and a cholesteatoma of the left ear, which 
required surgery including a tympanomastoidectomy, a left 
meatoplasty, and a left mastoidectomy.  

In a rating decision in March 1990, the RO granted service 
connection and assigned noncompensable ratings for left ear 
hearing loss and the residuals of left ear surgery.  

In a rating decision in May 2005, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, and 
assigned a separate 10 percent rating for a painful surgical 
scar of the left ear. 

VA records disclose that in October 2003 the veteran 
complained of intermittent drainage from the left ear.  There 
was no complaint of dizziness or neurological complaint. 

On VA examination in April 2004, the veteran said that he had 
very little, if any, drainage from the left ear and that his 
main problem was hearing loss.  On evaluation of the 
veteran's left ear, there was a very large meatus and a 
previously performed canal-wall-down procedure.  The mastoid 
cavity was clean and there was no evidence of infection.  The 
left tympanic membrane appeared to be intact.  The diagnosis 
was nonsuppurative otitis media.  The examiner found no 
evidence of active ear disease. 

On VA audiology testing in April 2004, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the LEFT ear were 60, 45, 40, 
and 40, respectively.  The puretone threshold average in the 
left ear was 46. Speech discrimination in the left ear was 96 
percent.

On VA examination in April 2005, the veteran stated that he 
had occasional drainage in the left ear about once a year, 
which was brief.  The examination revealed a large mastoid 
cavity due to previous surgeries.  The left tympanic membrane 
was intact and there was no evidence of active infection.  
The diagnosis was nonsuppurative otitis media.

On VA audiology testing in April 2005, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the LEFT ear were 70, 60, 50, 
and 50, respectively.  The puretone threshold average in the 
left ear was 58. Speech discrimination in the left ear was 
100 percent. 

In May 2007, the veteran testified that he could not hear 
normal conversation on his left side, which caused 
significant problems on a daily basis and that any extraneous 
noise made the problem worse.  In addition he said that he 
could not swim because of the danger of getting water in his 
left ear with resulting ear pain and vertigo.  He also said 
that he developed vertigo if the left ear is exposed to cold 
wind. And that he had a metallic taste on the left side of 
his tongue due to his surgery. 

Analysis

Hearing Loss 

Applying the audiology test results to TABLE VI, the findings 
of the VA examinations yield a numerical designation of II 
for the left ear as the average puretone decibel loss of 58, 
which is a greater average decibel loss than 46, is in the 
range of between 58 to 65 average pure tone decibel loss, and 
the speech discrimination scores of 96 and 100 percent are in 
the range of between 92 and 100 percent speech 
discrimination.  For the nonservice-connected right ear, the 
numerical designation is I. 

Applying the results to TABLE VI, entering the numeral 
designations of II for the left ear and I for the right ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

As the veteran does not have a 10 percent rating for hearing 
loss in his service connected left ear, the nonservice-
connected right ear is assigned a numeral designation of I 
and the provisions of 38 C.F.R. § 3.383 do not apply. 

Residuals of Left Ear Surgery

The service-connected residuals of left ear surgery are 
currently rated as 0 percent disabling under Diagnostic Code 
6200.  Diagnostic Code 6200 provides a 10 percent rating for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma or any combination during suppuration or with 
aural polyps.  

In this case, no suppuration or ear infection or aural polyps 
have been found on the VA examinations. 

Hearing impairment and tinnitus as residuals of the surgery 
are already rated separately.  And although the veteran has 
complained of other complications such as labyrinthitis, 
facial nerve paralysis, and bone loss of the skull, the 
evidence does not show that the veteran has any of these 
complications attributable to his left ear surgery.  
Therefore, in the absence of suppuration or aural polyps in 
the left ear, the criteria for a 10 percent rating for 
residuals of left ear surgery have not been met. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 




ORDER

A compensable rating for left ear hearing loss is denied.  

A compensable rating for residuals of left ear surgery is 
denied.  



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


